        Case 1:20-cv-05865-NRB Document 55 Filed 12/28/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
LUCIANO DI SCALA, Individually and On
Behalf of All Others Similarly
Situated,                                           MEMORANDUM AND ORDER

                                Plaintiff,

             - against -                            20 Civ. 5865 (NRB)

PROSHARES ULTRA BLOOMBERG CRUDE OIL,
PROSHARE CAPITAL MANAGEMENT LLC,
PROSHARES TRUST II, MICHAEL L. SAPIR,
TIMOTHY N. COAKLEY, and TODD B. JOHNSON,

                         Defendants.
-------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

        The above-captioned class action is brought against ProShares

Ultra    Bloomberg   Crude   Oil,    ProShare    Capital   Management    LLC,

ProShares Trust II, Michael L. Sapir, Timothy N. Coakley, and Todd

B. Johnson by a putative class of “all investors who purchased or

otherwise acquired UCO securities from March 6, 2020 and April 27,

2020, inclusive.”       ECF No. 1 ¶ 1.       The class action complaint

alleges violations of Sections 10(b) and 20(a) of the Securities

Exchange Act of 1934, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule

10b-5    promulgated    thereunder    by   the   Securities   and   Exchange

Commission, 17 C.F.R. § 240.10b-5.          Pending before the Court are

motions for appointment of lead plaintiff and lead counsel.

     Defendant ProShares Ultra Bloomberg Crude Oil is an exchange

traded fund (“ETF”) that trades on the NYSE Arca stock exchange

under the ticker “UCO.”         ECF No. 1 ¶ 19.       Because most retail
                                      1
           Case 1:20-cv-05865-NRB Document 55 Filed 12/28/20 Page 2 of 12



investors are not equipped to buy and sell barrels of oil or

authorized to trade oil futures contracts, investors use ETFs such

as UCO to make investments based on the price of oil and to obtain

investment exposure to fluctuations in oil prices.             Id.   ¶¶ 3, 27.

UCO is intended to reflect the performance of crude oil as measured

by the price of West Texas Intermediate sweet, light crude oil

futures contracts traded on the New York Mercantile Exchange.               Id.

¶ 2.         Together, defendants are alleged to be the “creators,

issuers, and operations of UCO.”             Id. ¶ 6. 1

       For the reasons set forth below, the Court appoints Honggui

Qu as lead plaintiff and appoints Glancy Prongay & Murray LLP as

lead counsel.

                                    DISCUSSION

I.     Appointment of Lead Plaintiff

       Six applicants filed timely motions seeking to be appointed

as lead plaintiff and appoint their attorneys as lead counsel. 2


       1Specifically, ProShares Trust II is a Delaware statutory trust organized
into separate series, one of which is UCO. ECF No. 1 ¶ 20. ProShare Capital
Management LLC is the sponsor — i.e., administrator — of ProShares Trust II.
Id. ¶ 21.    Defendant Michael L. Sapir is the Chief Executive Officer and a
principal of ProShare Capital Management LLC. Id. ¶ 22. Defendant Timothy N.
Coakley is the Chief Financial Officer and a principal of ProShare Capital
Management LLC. Id. ¶ 23. Defendant Todd B. Johnson is the Principal Executive
Officer of ProShares Trust II and the Chief Investment Officer and a principal
of ProShare Capital Management LLC. Id. ¶ 24. Johnson also is the “principal
of [ProShare Capital Management LLC and ProShares Trust II] who supervises
persons who participate in making trading decisions for” UCO. Id.
      2 The Court received timely motions to be appointed lead plaintiff from:

(1) Edmund Jin, represented by Labaton & Sucharow LLP (ECF Nos. 21-22, 24-25);
(2) Pinchas Dan Danino, represented by The Rosen Law Firm (ECF Nos. 23, 26,
32); (3) Emir Tavukcuoglu, represented by Robbins Geller Rudman & Dowd LLP (ECF
Nos. 28-29, 31, 33); (4) Advanced Wealth Management, LLC, represented by Block
& Leviton LLP (ECF Nos. 34-36); (5) Honggui Qu, represented by Glancy Prongay
& Murray LLP (ECF Nos. 37-39); and (6) Sergi Lucas, Michael Zarabi, Kambiz
                                         2
       Case 1:20-cv-05865-NRB Document 55 Filed 12/28/20 Page 3 of 12



One   of     those   applicants,    Advanced     Wealth    Management       LLP,

subsequently     withdrew   its    application,    see    ECF   No.   50;    one

applicant, Emir Tavukcuoglu, filed a notice of non-opposition, see

ECF No. 45; and one applicant, the UCO Investor Group, abandoned

its motion.     This left Edmund Jin, Pinchas Dan Danino, and Honggui

Qu in contention.

           a. Legal Standard

      Under the Private Securities Litigation Reform Act of 1995

(the “PSLRA”), in appointing a lead plaintiff, the Court is to

presume that the “most adequate plaintiff” is the person or group

of persons that:

      (aa) has either filed the complaint or made a motion in
      response to a notice [published by a complainant];

      (bb) in the determination of the court, has the largest
      financial interest in the relief sought by the class;
      and

      (cc) otherwise satisfies the requirements of Rule 23 of
      the Federal Rules of Civil Procedure.

15 U.S.C. § 78u–4(a)(3)(B)(iii)(I).           The PSLRA does not specify

how a financial interest in the litigation is to be determined,

but courts look at four factors to determine which plaintiff has

the greatest financial interest in the outcome of a securities

litigation: “(1) the number of shares purchased during the class

period; (2) the number of net shares purchased during the class

period; (3) the total net funds expended during the class period;


Zarabi, and Evgeny Karelin (“UCO Investor Group”), represented by Pomerantz LLP
(ECF Nos. 41-44).
                                      3
      Case 1:20-cv-05865-NRB Document 55 Filed 12/28/20 Page 4 of 12



and (4) the approximate losses suffered . . . .”           In re eSpeed,

Inc. Sec. Litig., 232 F.R.D. 95, 100 (S.D.N.Y. 2005).           “Pursuant

to the PSLRA, the presumptive lead plaintiff is the investor with

the largest financial interest in the outcome of the action[.]”

Cook v. Allergan PLC, No. 18 Civ. 12089, 2019 WL 1510894, at *1

(S.D.N.Y. Mar. 21, 2019).

     With respect to the requirements of Rule 23, “typicality and

adequacy of representation are the only provisions relevant to the

determination of lead plaintiff under the PSLRA.”            Shi v. Sina

Corp., No. 05 Civ. 2154, 2005 WL 1561438, at *2 (S.D.N.Y. July 1,

2005) (quoting In re Oxford Health Plans, Inc. Sec. Litig., 182

F.R.D. 42, 49 (S.D.N.Y. 1998)).         The “typicality threshold is

satisfied” where the proposed lead plaintiff’s claims “arise from

the same conduct from which the other class members’ claims and

injuries arise.”   Teran v. Subaye, Inc., No. 11 Civ. 2614, 2011 WL

4357362, at *5 (S.D.N.Y. Sept. 16, 2011) (internal quotation marks

omitted).   “The adequacy requirement is satisfied where: (1) class

counsel is qualified, experienced, and generally able to conduct

the litigation; (2) there is no conflict between the proposed lead

plaintiff and the members of the class; and (3) the proposed lead

plaintiff has a sufficient interest in the outcome of the case to

ensure vigorous advocacy.”      Foley v. Transocean Ltd., 272 F.R.D.

126, 131 (S.D.N.Y. 2011).




                                    4
      Case 1:20-cv-05865-NRB Document 55 Filed 12/28/20 Page 5 of 12



     “Once      it   is   determined    who    among    the   movants   seeking

appointment as lead plaintiff is the presumptive lead plaintiff,

the presumption can be rebutted only upon proof by a member of the

purported class that the presumptive lead plaintiff will not fairly

and adequately protect the interests of the class or is subject to

unique defenses that render such plaintiff incapable of adequately

representing the class.”        Freudenberg v. E*Trade Fin. Corp., No.

07 Civ. 10400, 2008 WL 2876373, at *3 (S.D.N.Y. July 16, 2008)

(citing 15 U.S.C. § 78u–4(a)(3)(B)(iii)(II)) (internal quotations

omitted).

          b. Largest Financial Interest

     Between Jin, Danino, and Qu, there is disagreement with

respect to which movant suffered the largest financial loss.                In

their moving papers, Jin claimed $18,208,257.26 in losses, ECF No.

22 at 2; Qu claimed $2,401,783.33 in losses, ECF No. 39-3 at 9;

and Danino claimed $1,975,737.50 in losses, ECF No. 32 at 8.                 As

is explained in more detail below, Qu and Danino both argue that

notwithstanding Jin’s purported losses, he should not be the lead

plaintiff because the majority of his losses arise from options-

related trading activity.        As a result, they argue, Jin would be

subject    to   unique    defenses     and    would    litigate   options-based

factual issues, which are not typical of the class.                 Meanwhile,

Danino argues that Qu’s losses are inflated because he sold a

substantial amount of his shares before corrective disclosures.


                                        5
        Case 1:20-cv-05865-NRB Document 55 Filed 12/28/20 Page 6 of 12



        Were we considering losses alone, Jin likely would qualify as

the lead plaintiff.       Rosi v. Alcaris Therapeutics, Inc., No. 19

Civ. 7118, 2019 WL 5778445, at *2-4 (S.D.N.Y. Nov. 6, 2019)

(appointing movant with largest financial interest).            However, Qu

contends — and Jin does not deny — that “almost all” of Jin’s

losses are the “result of massive options trades.”           ECF No. 46 at

2, 5.    According to Qu, Jin wrote put options, which granted other

investors “the right to force Jin to acquire common stock at above

market prices.”     Id. at 2.    For example, Qu states that over $6.5

million of Jin’s losses arose from writing 50,000 May 8, 2020 put

options with a $2.50 strike price.        Id. at 5.   Qu also argues that

in the aggregate, at least $12.2 million of Jin’s losses arose

from Jin’s obligation “to purchase common stock as a result of his

writing of put options.”      Id.   On this basis, Qu contends (and Jin

acknowledges) that only about $3.2 million in Jin’s losses “could

possibly be attributable to regular common stock purchases.”             Id.;

ECF No. 53 at 5-6.

        Based on Qu’s moving papers, Qu suffered the second greatest

loss of $2,401,783.33.        However, in Danino’s opposition to Qu’s

motion for lead plaintiff appointment, Danino challenges Qu’s loss

calculation.      Relying on the loss calculation method in Dura

Pharms., Inc. v. Broudo, 544 U.S. 336 (2005), Danino argues that

Qu improperly included in-and-out trades that occurred before the

date of the first alleged partial disclosure, which Danino posits


                                      6
       Case 1:20-cv-05865-NRB Document 55 Filed 12/28/20 Page 7 of 12



to be the April 3, 2020 announcement of the reverse share split.

ECF No. 47 at 6.      As a result, Danino argues, Qu actually incurred

a post-disclosure gain of $311,948.64.               Id.; ECF No. 1 ¶ 64.        Qu

challenges with some force Danino’s characterization of a press

release     announcing    a    reverse       share    split    as   a     corrective

disclosure.    ECF No. 52 at 8.      Qu also challenges Danino’s reliance

in his opposition papers on the Dura methodology, arguing that it

amounts to no more than “gam[ing] the process by shifting to

different loss calculation methodologies after reviewing competing

motions.”     Id. at 3.       Qu further argues that application of the

Dura analysis is inappropriate at this stage.                   Id. at 7-8.       In

fact, whereas Danino determined that Qu had a $311,948 Dura gain,

Jin calculated that Qu had a $1,324,895 Dura loss.                      Id.; compare

ECF No. 49-1 with ECF No. 47-1.

       While we are not particularly troubled by the timing of the

Dura argument, we reject at this phase the application of Dura to

loss   calculation    when     the   complaint       alleges   multiple      partial

disclosures.      See ECF No. 1 ¶¶ 64-69.                Dura stands for the

proposition    that   losses     incurred      before    a    defendant’s     public

disclosure of misconduct are not recoverable because “those losses

cannot be proximately linked to the misconduct at issue in th[e]

litigation.” Allergan, 2019 WL 1510894, at *3 (internal quotations

omitted).      It follows that when a Court is selecting a lead

plaintiff, the Court should “not take into account losses from


                                         7
        Case 1:20-cv-05865-NRB Document 55 Filed 12/28/20 Page 8 of 12



shares sold prior to corrective disclosures.” Gutman v. Sillerman,

No. 15 Civ. 7192, 2015 WL 13791788, at *4 (S.D.N.Y. Dec. 8, 2015).

However, where, as here, the “complaint alleges multiple partial

disclosures over the course of the Class Period,” this Court has

been “reluctant” to apply Dura at the lead plaintiff stage.                   Plaut

v. Goldman Sachs Grp., Inc., No. 18 Civ. 12084, 2019 WL 4512774,

at *4 (S.D.N.Y. Sept. 19, 2019).

     In this case, in a section of the complaint titled “The Truth

Emerges,”    the    complaint     alleges     multiple   partial   disclosures,

beginning on April 3, 2020 when UCO announced an impending reverse

share split.       ECF No. 1 ¶¶ 64-69.        On this basis, Danino seeks to

exclude from Qu’s loss calculations any of Qu’s in-and-out trades

prior to April 3, 2020.           ECF No. 47 at 6-7.       However, the Court

finds that Danino’s reliance on this single allegation reflecting

the low trading price of UCO’s shares is insufficient to establish

the date of UCO’s first corrective disclosure.               Without more, the

Court   declines     to    rely   on   the    Dura   methodology   at   the    lead

plaintiff stage.          See Allergan, 2019 WL 1510894, at *3 (finding

that “the appropriateness of employing Dura analysis at the lead

plaintiff stage is subject to considerable dispute”).                   The Court

therefore accepts Qu’s calculation of his losses throughout the

class period and determines that Qu has the second greatest loss

of $2,401,783.33.         ECF No. 39-3.




                                          8
      Case 1:20-cv-05865-NRB Document 55 Filed 12/28/20 Page 9 of 12



         c. Typicality and Adequacy

     The presumption that Jin is the lead plaintiff may be rebutted

only upon “proof” that he “will not fairly and adequately protect

the interests of the class” or “is subject to unique defenses that

render [him] incapable of adequately representing the class.”            15

U.S.C.   §   78u-4(a)(3)(B)(iii)(II).      Notwithstanding    that     Jin’s

alleged financial losses were greatest, Qu and Danino challenge

Jin’s typicality and adequacy.       Qu and Danino argue that Jin is

atypical because a substantial portion of his losses – 82% — arose

from options-related transactions.      ECF No. 46 at 2, 5; ECF No. 47

at 4-5; ECF No. 54 at 3-4.    Jin does not deny that a large fraction

of his losses are attributable to the writing – or sale — of put

options.     And as Jin’s loss chart demonstrates, ECF No. 24-4, when

the UCO share price fell below the strike prices of the put

options, Jin was obligated to purchase shares of UCO at non-market

prices, ECF No. 54 at 5.

     Appointing Jin, whose losses overwhelmingly reflect his sale

of put options, raises issues of his typicality and adequacy.

Questions have been raised about whether losses arising from Jin’s

sale of put options would qualify him as member of a class of “all

investors who purchased or otherwise acquired UCO securities from

March 6, 2020 and April 27, 2020, inclusive.”            ECF No. 1 ¶ 1

(emphasis added).     Questions also have been raised as to whether

Jin was motivated by the same market incentives as class members


                                    9
      Case 1:20-cv-05865-NRB Document 55 Filed 12/28/20 Page 10 of 12



who traded shares on the open market. Undoubtedly, these questions

raised at the lead plaintiff stage will remain, and are certain to

become focal points at class certification. 3          Accordingly, because

factual issues unique to Jin “would likely threaten to become the

focus of the litigation,” the Court declines to appoint Jin lead

plaintiff.    Andrada v. Atherogenics, Inc., No. 05 Civ. 00061, 2005

WL 912359, at *5 (S.D.N.Y. Apr. 19, 2005) (internal quotations

omitted); see also Allergan, 2019 WL 1510894, at *2 (determining

that proposed lead plaintiff with more than 60% of losses arising

from options trading “very likely would introduce factual issues

irrelevant    to    stockholder    class    members,   like    strike   price,

duration, maturity, volatility, and interest rates, and he could

subject    the     class   to   unique     defenses,   causing    unnecessary

conflict”) (internal quotations omitted).

      By contrast, Qu is typical of the class.                “The typicality

threshold is satisfied where the claims arise from the same conduct

from which the other class members' claims and injuries arise.”

Foley, 272 F.R.D. at 131.         Qu is typical because he transacted in

UCO shares and, behind Jin, suffered the most substantial loss as

a result of defendants’ allegedly false and misleading statements.




      3 Further, if there were authority to support the appointment of lead

plaintiff to someone whose losses were overwhelmingly attributable to writing
put options, then Jin would have presented that authority.        Without such
authority, Jin has not satisfied the Court that his investment history will not
continue to be an issue in the case.
                                      10
      Case 1:20-cv-05865-NRB Document 55 Filed 12/28/20 Page 11 of 12



      Danino’s sole objection is based on In re Bally Total Fitness

Sec. Litig., No. 04 Civ. 3530, 2005 WL 627960 (N.D. Ill. Mar. 15,

2005), which is irrelevant on its facts.            There, the court denied

a lead plaintiff motion by an in-and-out trader who sold all of

its   stock   “many    months   before      the   alleged   fraud    was    first

revealed.”     Id. at *5-6.     The court reasoned that the in-and-out

trader “would have to use considerable resources to establish that

. . . its losses . . . were caused by the alleged fraudulent

statements.”     Id. at *6.       Here, by contrast, Qu held UCO shares

all throughout the class period.            See ECF No. 39-3.   Accordingly,

it does not appear that he would be subject to unique defenses

arising from his trades throughout the class period.

      Qu also appears to be an adequate lead plaintiff.                    Qu has

retained competent and experienced counsel.            See ECF No. 39-5.       Qu

himself has a master’s degree in management and he has managed his

own portfolio for approximately 25 years.               ECF No. 39-4 ¶ 2.

Importantly, having lost millions of dollars, Qu has incentive to

“vigorous[ly] advoca[te]” on behalf of the class.                    Foley, 272

F.R.D. at 131.      Qu is thus well-suited to serve as lead plaintiff.

  II.   Appointment of Lead Counsel

      The   PSLRA    “evidences    a   strong     presumption   in    favor    of

approving a properly-selected lead plaintiff’s decisions as to

counsel selection and counsel retention.”            In re Adelphia Commc’ns

Corp. Sec. & Deriv. Litig., No. 03 MDL 1529, 2008 WL 4128702, at


                                       11
     Case 1:20-cv-05865-NRB Document 55 Filed 12/28/20 Page 12 of 12



*2 (S.D.N.Y. Sept. 3, 2008) (internal quotation marks omitted).

Qu has retained Glancy Prongay & Murray LLP as his counsel.        Glancy

Prongay & Murray LLP has experience prosecuting securities class

actions, and the Court has no reason to believe that it will not

adequately represent the interests of the class.       Accordingly, the

Court approves their selection as lead counsel.

                              CONCLUSION

     For the foregoing reasons, Qu is appointed lead plaintiff and

Glancy Prongay & Murray LLP is appointed lead counsel. The parties

are instructed to submit to the Court an agreed-upon schedule for

the filing of an amended complaint, if any, and the response

thereto.   The Clerk of Court is respectfully directed to terminate

the motions pending at docket entries 21, 23, 28, 34, 37, and 41.

     SO ORDERED.

Dated:   New York, New York
         December 28, 2020


                                        _____________________________
                                        NAOMI REICE BUCHWALD
                                        UNITED STATES DISTRICT JUDGE




                                   12
